DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/022,867 filed on 16 September 2020.
Claims 1-14 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 27 September 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites, “by a fraud prevention system”. However, it is vague and unclear what said fraud prevention system comprises and/or encompasses to be able to perform the steps recited. The claim further recites, “generating … a multi-characteristic authentication status of the transaction.” However, it is vague and unclear what said characteristics are that comprise the authentication status that is being generated. The claim further recites, “a level of correlation between a multiple of the first characteristic information and a multiple of the second characteristic information.” However, the phrase “a multiple of …” is vague and unclear. Does the term connote and/or mean the same as “a plurality of”? It is also vague and unclear what said “level of correlation” is based on as said first and second characteristic information is stated in a general sense without any indication as to what said first and second characteristic information comprises. It is also vague and unclear whether the first and second user devices pertain and/or belong to the same user or to different users. The claim further recites, “ generating … an authentication status … based on the multi-characteristic authentication status.” The limitation feature is vague and unclear as it implies and/or suggests the generation of an authentication status based on a previous and/or another authentication status and the association and/or the difference between both authentication statuses is unclear. Clarification is requested. The claim is therefore indefinite. 

Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Clarification and/or correction is required. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed a method to facilitate a user of a first user device to perform a transaction of remote access or a transfer of a good or a currency, the transaction involving the first user device and a second user device. Therefore, the claims falls within the four statutory categories of invention.

Claim 1 recites: “receiving, …, a plurality of first user device information including a plurality of first characteristic information based on data recorded by the first user device; receiving, …, second user device information comprising a plurality of second characteristic information associated with a second user device associated with the transaction; determining, …, a threshold for confirming an authentication status of the transaction based on a level of correlation between a multiple of the first characteristic information and a multiple of the second characteristic information; generating, …, a multi-characteristic authentication status for the transaction based on the level of correlation, the multi-characteristic authentication status indicating an implicit authentication status of the transaction; generating, …, an authentication status for the authentication of the transaction based on the multi-characteristic authentication status; transmitting, …, a transaction authentication response to the server, the transaction authentication response containing the authentication status for the transaction; and performing, …, the transaction based on the authentication status for the transaction being determined to be authentic”, which is directed to the abstract idea of facilitating authentication for a user device associated with the performance of a transaction involving a good or currency comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing) data and/or information, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “fraud prevention system”, “server”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating authentication for a user device associated with the performance of a transaction involving a good or currency comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing) data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating authentication for a user device associated with the performance of a transaction involving a good or currency comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing) data and/or information using computer technology (e.g. “fraud prevention system”, “server”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Dependent claims 2-14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step “wherein the level of correlation comprises: for each of the plurality of first characteristic information, determining, by the fraud detection system, a respective level of correlation between the first characteristic information and a respective second characteristic information; and generating the multi-characteristic authentication status for the transaction based on a plurality of respective levels of correlation” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 3, the step “wherein generating the multi-characteristic authentication status for the transaction based on the at least one respective threshold level comprises: for each respective level of correlation, comparing the respective level of correlation to a respective threshold value; and generating the multi-characteristic authentication status for the transaction on the basis of the respective comparisons” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 4, the step “wherein generating the multi-characteristic authentication status further comprises: for each of the plurality of respective levels of correlation, determining a respective dynamic weight based on the first device information or the second user device information; generating a sum weighted correlation total based on the plurality of respective levels of correlation and the plurality of respective dynamic weights; and generating the multi-characteristic authentication status based on the sum weighted correlation total” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 5, the step “wherein generating the multi-characteristic authentication status for further comprises: comparing the sum weighted correlation total to a threshold value; and generating the multi-characteristic authentication status for the transaction on the basis of the comparison” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 6, the step “wherein the first characteristic information and the second characteristic information comprise at least one of the following characteristics: behavioral analytics; biometric analytics; contextual checks of the first user device; network intelligence; location information; crowdsourced information; any combination thereof” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes data elements used in the process.

In claim 7, the step “wherein the first characteristic information and the second characteristic information comprise characteristics based on data from one or more sensors on the first user device” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes rules/instructions used in the process.

In claim 8, the step “wherein the at least one of the sensors on the first user device includes one or more of the following: a global positioning system (GPS) unit; an accelerometer; a gyroscope; an environment unit; a key login speed unit” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes data elements used in the process.

In claim 9, the step “based on the multi-characteristic authentication status, transmitting, by the fraud detection system, to the first user device or the second user device, a verification request for user credential authentication; receiving, by the fraud detection system, from the first user device or the second user device that received the verification request, a reply to the verification request; and generating a user credential authentication status based on the reply to the verification request; wherein generating the authentication status for the transaction is further based on the user credential authentication status” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 10, the step “wherein: the reply to the verification request contains user credentials; and generating a user credential authentication status comprises: authenticating, by the fraud detection system, the user credentials; and generating the user credential authentication status on the basis of the authentication of the user credentials by the fraud detection system” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps used in the process.

In claim 11, the step “wherein the reply to the verification request contains user credential authentication results, the reply to the verification request omitting user credentials; and generating a user credential authentication status based on the reply to the verification request comprises generating the user credential authentication status on the basis of the user credential authentication results” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 12, the step “the reply to the verification request includes a randomly generated PIN input by the user into a regular keyboard on a user interface of the first user device or the second user device, the randomly generated PIN input obtained by: displaying a blank grid on the user interface; receiving via the user interface, a grid pattern on the blank grid, the grid pattern defined by the user; generating a randomly populated keyboard on the user interface in response to a request of the user; and correlating the grid pattern with the randomly populated keyboard, and providing the randomly-generated personal identification number (PIN) to the user; and receiving the randomly generation PIN input by the user into a regular keyboard on the user interface; and generating a user credential authentication status based on the comprises authenticating the randomly generated PIN input” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 13, the step “wherein the reply to the verification request is based on user credentials that are qualified by a context in which the user credentials are received by the first user device or the second user device, the context being based on context measured by sensors of the first user device or the second user device; and generating the user credential authentication status on the basis of the authentication of the user credentials and the context by the fraud detection system” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In claim 14, the step “wherein the verification request further includes a request for verification of the transaction from the second user device, the reply to the request for verification of the transaction from the second user device including fraudulent request confirmation information, the authentication status for the transaction being based on the fraudulent request confirmation information” is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions because it merely describes intermediate steps and/or rules/instructions used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., US 9,117,068 (“Zhang”), in view of Johansson et al., US 9,264,419 (“Johansson”).

Re Claim 1: Zhang discloses a method to facilitate a user of a first user device to perform a transaction of remote access or a transfer of a good or a currency, the transaction involving the first user device and a second user device, the method comprising: 

receiving, by a fraud prevention system, from a server, a plurality of first user device information including a plurality of first characteristic information based on data recorded by the first user device; (C3 L28-40)

receiving, by the fraud prevention system, second user device information comprising a plurality of second characteristic information associated with a second user device associated with the transaction; (C3 L28-40)

Zhang doesn’t explicitly disclose:

determining, by the fraud prevention system, a threshold for confirming an authentication status of the transaction based on a level of correlation between a multiple of the first characteristic information and a multiple of the second characteristic information; 

generating, by the fraud prevention system, a multi-characteristic authentication status for the transaction based on the level of correlation, the multi-characteristic authentication status indicating an implicit authentication status of the transaction; 

generating, by the fraud prevention system, an authentication status for the authentication of the transaction based on the multi-characteristic authentication status; 

Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Zhang further discloses:

transmitting, by the fraud prevention system, a transaction authentication response to the server, the transaction authentication response containing the authentication status for the transaction; (C7 L20-23; C9 L23-30)

performing, by the server, the transaction based on the authentication status for the transaction being determined to be authentic. (C7 L20-23; C9 L23-30)
Re Claim 2: Zhang in view of Johansson discloses the method of claim 1. Zhang doesn’t explicitly disclose: 

wherein the level of correlation comprises: 

for each of the plurality of first characteristic information, determining, by the fraud detection system, a respective level of correlation between the first characteristic information and a respective second characteristic information; and 

generating the multi-characteristic authentication status for the transaction based on a plurality of respective levels of correlation. 
Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Re Claim 3: Zhang in view of Johansson discloses the method of claim 2. Zhang doesn’t explicitly disclose: 

wherein generating the multi-characteristic authentication status for the transaction based on the at least one respective threshold level comprises: 

for each respective level of correlation, comparing the respective level of correlation to a respective threshold value; and 

generating the multi-characteristic authentication status for the transaction on the basis of the respective comparisons. 
Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Re Claim 4: Zhang in view of Johansson discloses the method of claim 2. Zhang doesn’t explicitly disclose: 

wherein generating the multi-characteristic authentication status further comprises: 

for each of the plurality of respective levels of correlation, determining a respective dynamic weight based on the first device information or the second user device information; 

generating a sum weighted correlation total based on the plurality of respective levels of correlation and the plurality of respective dynamic weights; and 

generating the multi-characteristic authentication status based on the sum weighted correlation total. 
Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Re Claim 5: Zhang in view of Johansson discloses the method of claim 4. Zhang doesn’t explicitly disclose: 

wherein generating the multi-characteristic authentication status for further comprises: 

comparing the sum weighted correlation total to a threshold value; and 

generating the multi-characteristic authentication status for the transaction on the basis of the comparison. 
Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Re Claim 7: Zhang in view of Johansson discloses the method of claim 1. Zhang further discloses:

wherein the first characteristic information and the second characteristic information comprise characteristics based on data from one or more sensors on the first user device. (C3 L28-40)
Re Claim 9: Zhang in view of Johansson discloses the method of claim 1. Zhang further discloses:

based on the multi-characteristic authentication status, transmitting, by the fraud detection system, to the first user device or the second user device, a verification request for user credential authentication; (FIG. 8B; C2 L7-8)

receiving, by the fraud detection system, from the first user device or the second user device that received the verification request, a reply to the verification request; (FIG. 8B; C4 L3-6)

generating a user credential authentication status based on the reply to the verification request; (FIG. 8B; C9 L23-30)

wherein generating the authentication status for the transaction is further based on the user credential authentication status. (FIG. 8B; C9 L23-30)

Re Claim 10: Zhang in view of Johansson discloses the method of claim 9. Zhang further discloses:

wherein: the reply to the verification request contains user credentials; (C9 L23-30)

generating a user credential authentication status comprises: (C9 L23-30)

authenticating, by the fraud detection system, the user credentials; (FIG. 8B)

generating the user credential authentication status on the basis of the authentication of the user credentials by the fraud detection system. (FIG. 8B)
Re Claim 11: Zhang in view of Johansson discloses the method of claim 9. Zhang further discloses:

wherein the reply to the verification request contains user credential authentication results, the reply to the verification request omitting user credentials; (C9 L23-30)

generating a user credential authentication status based on the reply to the verification request comprises generating the user credential authentication status on the basis of the user credential authentication results. (C9 L23-30)
Re Claim 12: Zhang in view of Johansson discloses the method of claim 9. Zhang further discloses:

the reply to the verification request includes a randomly generated PIN input by the user into a regular keyboard on a user interface of the first user device or the second user device, the randomly generated PIN input obtained by: (C1 L59-67; C2 L1-6)

displaying a blank grid on the user interface; (C1 L59-67; C2 L1-6)

receiving via the user interface, a grid pattern on the blank grid, the grid pattern defined by the user; (C1 L59-67; C2 L1-6)

generating a randomly populated keyboard on the user interface in response to a request of the user; (C1 L47-59)
Zhang doesn’t explicitly disclose:

correlating the grid pattern with the randomly populated keyboard, and providing the randomly-generated personal identification number (PIN) to the user;

Johansson, however, makes this teaching in a related endeavor (Abstract; FIG. 7; C3 L32-44; C4 L41-54; C26 L7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johansson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

receiving the randomly generation PIN input by the user into a regular keyboard on the user interface;  (C1 L59-67; C2 L1-6)

generating a user credential authentication status based on the comprises authenticating the randomly generated PIN input. (FIG. 8B; C1 L59-67; C2 L1-6)
Re Claim 13: Zhang in view of Johansson discloses the method of claim 9. Zhang further discloses:

wherein the reply to the verification request is based on user credentials that are qualified by a context in which the user credentials are received by the first user device or the second user device, the context being based on context measured by sensors of the first user device or the second user device; (C3 L28-40)
generating the user credential authentication status on the basis of the authentication of the user credentials and the context by the fraud detection system. (C3 L28-40)
Re Claim 14: The method of claim 9, 

wherein the verification request further includes a request for verification of the transaction from the second user device, the reply to the request for verification of the transaction from the second user device including fraudulent request confirmation information, the authentication status for the transaction being based on the fraudulent request confirmation information. (FIG. 8B; C2 L7-8)


Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., US 9,117,068 (“Zhang”), in view of Johansson et al., US 9,264,419 (“Johansson”), as applied to claims 1-5, 7, 9-14 as described above, further in view of 

Re Claim 6: Zhang in view of Johansson discloses the method of claim 1. Zhang doesn’t explicitly disclose:

wherein the first characteristic information and the second characteristic information comprise at least one of the following characteristics: behavioral analytics; biometric analytics; contextual checks of the first user device; network intelligence; location information; crowdsourced information; any combination thereof. 

Wilson, however, makes this teaching in a related endeavor (C3 L40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wilson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 

Re Claim 8: Zhang in view of Johansson discloses the method of claim 6. Zhang doesn’t explicitly disclose:

wherein the at least one of the sensors on the first user device includes one or more of the following: a global positioning system (GPS) unit; an accelerometer; a gyroscope; an environment unit; a key login speed unit. 
Wilson, however, makes this teaching in a related endeavor (C3 L40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wilson with the invention of Zhang as disclosed above for the motivation of ensuring that the attestation of factors used during authorization determination is accurate. 



Conclusion

Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692